MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                               FILED
regarded as precedent or cited before any
                                                                             Feb 21 2020, 8:48 am
court except for the purpose of establishing
the defense of res judicata, collateral                                             CLERK
                                                                              Indiana Supreme Court
estoppel, or the law of the case.                                                Court of Appeals
                                                                                   and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
J.S. (FATHER)                                             Curtis T. Hill, Jr.
Harold E. Amstutz                                         Attorney General of Indiana
Lafayette, Indiana                                        Robert J. Henke
ATTORNEY FOR APPELLANT                                    Deputy Attorney General
M.S. (MOTHER)                                             Indianapolis, Indiana
Steven Knecht
Vonderheide & Knecht, P.C.
Lafayette, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              February 21, 2020
Parent-Child Relationship of                              Court of Appeals Case No.
R.S., T.C., and E.C. (Minor                               19A-JT-2081
Children), and                                            Appeal from the Tippecanoe
J.S. (Father) and M.S. (Mother),                          Superior Court
                                                          The Honorable Faith A. Graham,
Appellants-Respondents,
                                                          Judge
        v.                                                Trial Court Cause Nos.
                                                          79D03-1902-JT-31
                                                          79D03-1902-JT-32
Indiana Department of Child
                                                          79D03-1902-JT-33
Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020                 Page 1 of 17
      Mathias, Judge.


[1]   The Tippecanoe Superior Court issued orders terminating the parental rights of

      J.S. (“Father”) and M.S. (“Mother”) (collectively “the Parents”) to their minor

      children R.S., T.C., and E.C. (collectively “the Children”). Mother appeals and

      presents one issue for our review, which we restate as whether the Indiana

      Department of Child Services (“DCS”) presented evidence sufficient to prove

      that termination of her parental rights was in the best interests of the Children.

      Father presents three issues, which we restate as whether DCS presented

      sufficient evidence to prove that: (1) the conditions that led to the Children’s

      removal would not be remedied; (2) continuation of the parent-child

      relationship posed a threat to the well-being of the Children; and (3)

      termination was in the Children’s best interest. Concluding that the Parents’

      arguments are little more than a request that we reweigh the evidence, we

      affirm.


                                  Facts and Procedural History
[2]   Mother is the biological mother of the three children at issue in this case: R.S.,

      born in December 2013; T.C., born in December 2014; and E.C., born in June

      2017. Father is the biological father of T.C. and E.C. Although not the

      biological father of R.S., Father signed a paternity affidavit stating that he was

      her father.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020   Page 2 of 17
      A. The Informal Adjustment

[3]   When Mother gave birth to E.C. in June 2017, both tested positive for

      marijuana. During the subsequent DCS investigation, Mother admitted to using

      marijuana during the pregnancy. Mother claimed that she used marijuana as a

      substitute for the medication prescribed to treat bipolar disorder. Father

      admitted to knowing about Mother’s drug use. The Parents and DCS entered

      into an Informal Adjustment.1 Pursuant to the terms of the Informal

      Adjustment, the Parents agreed not to use drugs, submit to random drug

      screens, engage in home-based counseling, and complete substance abuse

      assessments. The Parents failed to complete substance abuse assessments or

      treatment, and Mother continued to use marijuana. The children missed

      medical appointments and appointments for developmental services.


[4]   On December 29, 2017, DCS received a report that the Parents’ home was

      unsanitary and that the Children were naked in the home with Father, who is a

      convicted sex offender, their maternal grandfather, and another unidentified

      man. A DCS caseworker went to the home and found R.S. in her bedroom,

      naked, with the door wedged shut with a glove, preventing the child from

      leaving the room. In addition, the house was in disarray and littered with dirty




      1
       As noted by DCS, a DCS intake officer may, with court approval, implement a program of informal
      adjustment if the officer has probable cause to believe that a child is in need of services. Ind. Code § 31-34-8-
      1. If a parent enters into such an agreement but fails to abide by the terms thereof, the court may find the
      parent in contempt. Ind. Code § 31-34-8-3.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020                    Page 3 of 17
      clothes, rotting food, cigarette butts, and other trash on the floor. For some

      reason, the Children were not removed from the Parents’ home at this time.


[5]   A few days later, on January 3, 2018, Father reported to DCS that Mother was

      selling marijuana and engaging in prostitution from their home. When DCS

      investigated this report, the caseworker found Mother with one gram of

      marijuana, and the house was still filthy. R.S. was naked, which Mother

      attributed to her undergoing potty training at the time.2 DCS removed the

      Children from Mother’s house and, after one day being placed with Father,

      were placed in foster care. The children have been in foster care ever since and

      have lived with the same foster family since June 2018.


      B. CHINS Proceedings

[6]   On January 4, 2018, DCS filed petitions alleging that R.S., T.C., and E.C. were

      children in need of services (“CHINS”). DCS amended its petitions on January

      9, 2018. The trial court held a detention hearing on February 12, 2018, and

      approved placement of the Children in foster care. The court also ordered that

      the director of the Court Appointed Special Advocate (“CASA”) program

      appoint a specific CASA for the Children. The trial court held CHINS fact-

      finding hearings on May 2, May 14, and May 17, 2018. The trial court issued

      its CHINS dispositional orders on June 6, 2018.




      2
          R.S. would have been over four years old at this time.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020   Page 4 of 17
[7]   The CHINS parental participation orders, entered on June 29, 2018, required

      the Parents to: attend all court hearings, case conferences, visitations, and

      appointments as scheduled; sign and update release of information for ordered

      services; contact DCS at least twice per month in person, by email, or by

      telephone; notify DCS of changes in their address, household members,

      telephone number, or employment within five days of the change; obtain and

      maintain safe housing suitable for children with appropriate bedding, functional

      utilities, and adequate food; not allow anyone to reside in their home without

      DCS approval; not associate with anyone who is a party to any child welfare or

      criminal case unless approved in advance by DCS; not have any child in their

      care unless approved in advance by DCS; allow DCS, CASA, or service

      providers to make announced and unannounced visits to their home; not

      consume or possess, nor allow anyone else in their home to consume or

      possess, any illicit drugs; inform DCS of any drug prescribed and take it exactly

      as prescribed; not consume or possess alcohol; submit to random drug screens

      upon request of DCS, CASA, or the court; obtain and maintain legal and stable

      source of income, including public assistance adequate to support their needs;

      pay any child support or reimbursement as ordered; enroll in any ordered

      services and schedule a first appointment within ten days of the order or

      referral; follow all recommendations from any assessments or evaluations;

      follow all agreements with DCS, CASA, and other service providers; follow all

      safety plans; provide documentation regarding compliance with court orders; be

      honest with DCS, CASA, service providers, the court, and other parties in the

      case; and obey the law. Ex. Vol. 1, pp. 133–34.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020   Page 5 of 17
[8]    The trial court also ordered Mother complete intensive outpatient therapy,

       complete a psychological assessment and follow all recommendations, and

       participate in home-based case management. The court ordered Father to

       participate in a medical evaluation and follow all recommendations. The

       Parents’ participation in these services was sporadic, due to their frequent

       incarceration and Mother’s continued drug use.


       C. Father

[9]    Father was convicted of child molestation in 1997. The victim was his then-

       girlfriend’s twelve-year-old daughter. Father was incarcerated on this conviction

       from 1997 to 2001, when he was released on parole. He was soon re-

       incarcerated for a parole violation and was released in 2003. Father was

       convicted for failing to register as a sex offender in 2013 and was placed on

       community corrections and probation. Mother knew Father was a convicted

       sex offender when she met him but continued her relationship despite this.


[10]   Father also had voluntarily terminated his rights to one of his children with

       another woman in 2008. Father was in jail from March 21, 2018 through

       August 2018 and was in jail again from February 7 through March 25, 2019.

       Both of these incarcerations were for probation violations due to failure to pay

       child support for one of his older children. Father was never fully employed. He

       claimed to have certain heart problems that made full-time employment

       difficult to find.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020   Page 6 of 17
[11]   Father’s participation in services was sporadic. He, along with Mother, initially

       attended supervised visitation, and the Parents seemed affectionate toward the

       Children. After one visit, however, R.S. claimed that Father had touched her

       inappropriately, but the visitation facilitator did not witness this touching.

       Ultimately, both Parents attended only four of the scheduled visitations with

       the Children. In January 2019, Father called the visitation facilitators to tell

       them that he and Mother would no longer be visiting the Children at the same

       time. But Father did not attend any visitations after that, and his visitation was

       cancelled in March 2019.


[12]   Father’s participation in home-based case management (“HBCM”) fared little

       better. Out of six scheduled sessions, Father attended only two. After Father

       failed to appear for two sessions without calling, he was discharged from

       HBCM. The DCS Family Case Manager (“FCM”) referred both Parents to

       parenting education classes in January 2019, but neither attended. Father did

       complete a substance abuse assessment and was recommended to substance

       abuse therapy. But he was discharged from the therapy for failure to attend.


       D. Mother

[13]   Mother too was incarcerated during portions of the CHINS case. She was on

       probation as a result of a misdemeanor theft conviction but violated the terms

       of her probation by testing positive for methamphetamine and was in jail as a

       result at the time of the termination hearing.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020   Page 7 of 17
[14]   Mother struggles with substance abuse. She admitted to using marijuana since

       she was twelve years old. She underwent a substance abuse assessment in

       November 2018 and was diagnosed with methamphetamine use disorder. She

       was referred to intensive outpatient therapy but was discharged in February

       2019 due to non-compliance. Mother stated that she was clean during a short

       period in September 2018, when she was incarcerated. She admitted that she

       relapsed to using methamphetamine in January 2019 and stated that she

       smokes methamphetamine and marijuana at the same time. When she was

       rejected by the first inpatient program, she failed to seek out a second program

       because she was “too high.” Tr. p. 97.


[15]   Mother was also referred for a psychological assessment and therapy. She

       scheduled one appointment but later cancelled it. She also failed to attend the

       parenting education and couples counseling that she was referred to. She was

       discharged from HBCM during the Informal Adjustment and was referred to

       HBCM again in September 2018. However, she cancelled the scheduled

       appointments and was again terminated from these services. Mother admitted

       that she did not accept services from January 2018 until September 2018.


[16]   Mother also attended only four of the six scheduled visitations with the

       Children, though she acted affectionately toward the Children when she did

       attend. She was discharged from visitation in January 2019 after she got

       “nasty” with the visitation facilitator. Tr. p. 46. The FCM then referred Mother

       to a new visitation facilitator. However, she was discharged by this facilitator in

       February 2019 after she tested positive for methamphetamine.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020   Page 8 of 17
       E. The Children

[17]   While in foster care, R.S. and T.C. were treated by home-based mental health

       therapist Samantha Dagenais (“Dagenais”). When Deganais first began to treat

       R.S., the child had issues with aggression, bed wetting, nightmares, and

       physical boundaries. Specifically, she would fondle herself or allow others to

       fondle her. Tr. p. 26. All of these behaviors indicated that R.S. had been the

       victim of physical and/or sexual abuse. By the time of the termination hearing,

       R.S.’s troubling behaviors had substantially abated. T.C. also had issues with

       aggression and physical boundaries, but his behavior also improved over time

       as a result of therapy. Both R.S.’s and T.C.’s troubling behaviors grew worse

       after their visitations with the Parents. Accordingly, Dagenais recommended

       the visitation with the Parents end. Dagenais opined that the continuation of

       the relationship between the Parents and the Children was detrimental to the

       Children. She based her opinion on the progress the Children had made and on

       the fact that, when the Children were informed that visitations with the Parents

       might begin again, they regressed in their behavior.


[18]   The FCM explained that R.S. and T.C. still needed extensive services. Due to

       E.C.’s young age, she did not need the same services. T.C. was in occupational

       therapy, speech therapy, and play therapy for trauma. R.S. was also in speech

       therapy and play therapy. The FCM stated that the Children made “huge

       improvements” since being placed in foster care. Tr. p. 108.


[19]   The permanency plan for the Children was adoption, and the Children were in

       pre-adoptive foster care. The children were doing well in foster care and were
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020   Page 9 of 17
       bonded to each other and the foster parents. The foster parents were willing to

       adopt all three children and desired to do so.


       F. Termination Proceedings

[20]   On February 25, 2019, DCS filed petitions to terminate the Parents’ parental

       rights to the Children. The trial court held a hearing on the petitions on May

       23, 2019. And the court issued findings of fact and conclusions of law

       terminating the Parents’ parental rights on August 30, 2019. Both Parents now

       appeal.


                                 Termination of Parental Rights
[21]   Indiana Code section 31-35-2-4(b)(2) provides that a petition to terminate

       parental rights must allege:


                     (B) that one (1) of the following is true:
                          (i) There is a reasonable probability that the conditions
                          that resulted in the child’s removal or the reasons for
                          placement outside the home of the parents will not be
                          remedied.
                          (ii) There is a reasonable probability that the
                          continuation of the parent-child relationship poses a
                          threat to the well-being of the child.
                          (iii) The child has, on two (2) separate occasions, been
                          adjudicated a child in need of services;
                     (C) that termination is in the best interests of the child; and
                    (D) that there is a satisfactory plan for the care and treatment
                    of the child.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020   Page 10 of 17
[22]   DCS must prove each element by clear and convincing evidence. Ind. Code §

       31-37-14-2; In re G.Y., 904 N.E.2d 1257, 1260 (Ind. 2009). Because Indiana

       Code section 4(b)(2)(B) is written in the disjunctive, the trial court is required to

       find that only one prong of subsection 4(b)(2)(B) has been established by clear

       and convincing evidence. In re A.K., 924 N.E.2d 212, 220 (Ind. Ct. App. 2010).


[23]   Clear and convincing evidence need not establish that the continued custody of

       the parent is wholly inadequate for the child’s very survival. Bester v. Lake Cty.

       Off. of Family and Children, 839 N.E.2d 143, 148 (Ind. 2005). It is instead

       sufficient to show by clear and convincing evidence that the child’s emotional

       and physical development are put at risk by the parent’s custody. Id. If the court

       finds the allegations in a petition are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


[24]   The purpose of terminating parental rights is not to punish parents but instead

       to protect their children. In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct. App. 2004).

       Although parental rights have a constitutional dimension, the law allows for

       their termination when the parties are unable or unwilling to meet their

       responsibilities as parents. Id. Indeed, parental interests must be subordinated to

       the child’s interests in determining the proper disposition of a petition to

       terminate parental rights. In re G.Y., 904 N.E.2d at 1259.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020   Page 11 of 17
                                          Standard of Review
[25]   We have long had a highly deferential standard of review in cases involving the

       termination of parental rights. In re D.B., 942 N.E.2d 867, 871 (Ind. Ct. App.

       2011). Thus, on appeal, we neither reweigh the evidence nor assess witness

       credibility. Id. We consider only the evidence and reasonable inferences

       favorable to the trial court’s judgment. Id. In deference to the trial court’s

       unique position to assess the evidence, we will set aside a judgment terminating

       a parent-child relationship only if it is clearly erroneous. Id. Clear error is that

       which leaves us with a definite and firm conviction that a mistake has been

       made. J.M. v. Marion Cty. Off. of Family and Children, 802 N.E.2d 40, 44 (Ind. Ct.

       App. 2004), trans. denied.


[26]   When a parent does not challenge the trial court’s factual findings as being

       clearly erroneous, we accept those findings as true and determine only whether

       these unchallenged findings are sufficient to support the judgment. In re A.M.,

       121 N.E.3d 556, 562 (Ind. Ct. App. 2019), trans. denied; see also T.B. v. Ind. Dep’t

       of Child Servs., 971 N.E.2d 104, 110 (Ind. Ct. App. 2012) (holding that when the

       trial court’s unchallenged findings support termination, there is no error), trans.

       denied.


                                              I. Father’s Arguments

[27]   Father argues that DCS failed to prove by clear and convincing evidence that:

       (1) the conditions that led to the Children’s removal would not be remedied, (2)




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020   Page 12 of 17
       continuation of the parent-child relationship posed a threat to the well-being of

       the Children, and (3) termination was in the Children’s best interest. 3


[28]   Father first claims that the trial court clearly erred by concluding that there was

       a reasonable probability that the conditions that resulted in the Children’s

       removal from his care, or the reasons for their continued placement outside his

       home, would not be remedied. When deciding whether there is a reasonable

       probability that the conditions resulting in a child’s removal or continued

       placement outside of a parent’s care will not be remedied, the trial court must

       determine a parent’s fitness to care for the child at the time of the termination

       hearing while also taking into consideration evidence of changed

       circumstances. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1156–57

       (Ind. Ct. App. 2013), trans. denied.


[29]   Father’s argument on this issue does not directly address the question of

       whether the conditions that led to the Children’s removal have been remedied.

       Instead, he argues that the trial court focused only on his prior behavior, not his

       current behavior. But a trial court may disregard efforts made only shortly

       before termination and give more weight to a parent’s history of conduct prior

       to those efforts. In re K.T.K., 989 N.E.2d 1225, 1234 (Ind. 2013). And we have

       long held that, given the nature of the inquiry in a termination case, a parent’s




       3
         Father also briefly argues that several of the trial court’s findings were “incomplete and therefore misleading
       and non-supportive of the subsequent conclusions.” Father’s Br. at 16. Father fails to explain precisely how
       these findings were incomplete or misleading, and we therefore do not consider this argument further.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020                  Page 13 of 17
       character is an integral factor in addressing a parent’s fitness and determining

       the child’s best interests. In re D.G., 702 N.E.2d 777, 780 (Ind. Ct. App. 1998).

       We therefore cannot fault the trial court for noting the entire history of Father’s

       behavior, including his prior conviction for child molesting and his more recent

       conviction for failing to register as a sex offender.


[30]   Father also complains that the trial court “fast tracked” this case, noting that

       the CHINS dispositional order was issued on June 6, 2018, and the petition to

       terminate his parental rights was filed on February 25, 2019. This, however,

       overlooks the long history of the case prior to the dispositional order. This case

       began in June 2017 with the Informal Adjustment following the birth of E.C.

       When the Informal Adjustment did not successfully address the problems, DCS

       filed CHINS petitions on January 4, 2018. We therefore reject Father’s claim

       that this case was “fast tracked.”


[31]   To the extent that Father claims that the trial court clearly erred in determining

       that the conditions that led the Children’s removal would not be remedied, we

       disagree. The conditions that led to the Children’s removal from the Parents’

       care included Mother’s continued drug use and both Parents’ neglect of the

       Children. Father admitted that he was unemployed and had a sporadic

       employment history. He did not have stable housing. He has been in and out of

       jail throughout the pendency of the CHINS case. He failed to complete most of

       the offered services and was discharged from both HBCM and substance abuse

       therapy. Father does not deny any of this but claims he simply needs more

       time. Given Father’s failure to take advantage of the services offered to him, we

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020   Page 14 of 17
       can see no reason why the trial court should have given him additional time to

       correct the reasons that led to the Children’s removal from his care.


[32]   Father also contends that the trial court clearly erred by determining that the

       continuation of the parent-child relationship posed a threat to the Children’s

       well-being. As noted above, however, the trial court was required to find only

       that one prong of subsection 4(b)(2)(B) had been established. See In re A.K., 924
N.E.2d at 220. Because we have concluded that DCS proved that there was a

       reasonable probability that the conditions which resulted in the Children’s

       removal would not be remedied, we need not address Father’s arguments

       directed at the “threat” prong of section 4(b)(2)(B). See id.4


                                    II. Mother and Father’s Joint Argument

[33]   Both Parents argue that the trial court clearly erred in determining that

       termination of their parental rights is in the best interests of the Children. In

       determining what is in the best interests of a child, the trial court must look

       beyond the factors identified by the DCS to the totality of the evidence. A.D.S.,



       4
         Even if we considered Father’s argument regarding the continuation of the parent-child relationship, he
       would not prevail. When reviewing the question of whether continuation of the parent-child relationship
       poses a threat to the child’s well-being, termination is proper when the evidence shows that the emotional
       and physical development of a child is threatened. C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d 85, 94 (Ind. Ct.
       App. 2014). A trial court need not wait until a child is irreversibly influenced by a deficient lifestyle such that
       his or her physical, mental, and social growth is permanently impaired. Castro v. State. Off. of Family and
       Children, 842 N.E.2d 367, 372 (Ind. Ct. App. 2006), trans. denied. Here, the evidence shows that, when they
       were first placed in foster care, the two older children had serious emotional and behavioral issues, including
       bed-wetting and inappropriate touching. These behaviors worsened when the Children would visit the
       Parents and would abate when the visitations ended. The Children’s therapist testified that continuing the
       parent-child relationship would be detrimental to the Children. Under these facts and circumstances, the trial
       court did not clearly err in determining that continuing the parent-child relationship constituted a threat to
       the Children’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020                    Page 15 of 17
987 N.E.2d at 1158. In so doing, the court must subordinate the interests of the

       parent to those of the children. Id. The court need not wait until the children

       are irreversibly harmed before terminating the parent-child relationship. Id.

       Moreover, a recommendation by both the case manager or child advocate to

       terminate parental rights is sufficient to show by clear and convincing evidence

       that termination is in the child’s best interests. Id. at 1158–59. Permanency is a

       central consideration in determining the best interests of a child. Id. at 1159.

       “‘A parent’s historical inability to provide adequate housing, stability and

       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best

       interests.’” In re A.K., 924 N.E.2d at 221 (quoting Castro v. State Off. of Family

       and Children, 842 N.E.2d 367, 374 (Ind. Ct. App. 2006), trans. denied).


[34]   Here, the Children’s therapist, the FCM, and the CASA all testified that

       termination was in the Children’s best interests. The therapist Dagenais testified

       that it would be best if the Children remained in foster care, as they were

       bonded with their foster parents and with each other. The FCM testified that

       termination was in the Children’s best interests because, based on the Parents’

       pattern of behavior, “if [the Children] were returned . . . they would be exposed

       to substance abuse and other illegal activity and instability in their lives.” Tr. p.

       108. The CASA similarly testified that termination was in the Children’s best

       interests, noting that the case had been pending for over 500 days, the Parents

       failed to complete services, Mother relapsed in her drug use, and the Parents

       lacked stable housing and employment. Indeed, the record reveals that Father


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020   Page 16 of 17
       has been repeatedly incarcerated during this case and failed to take any steps to

       provide a stable home for the Children. Mother failed to address her substance

       abuse problems. For all these reasons, the trial court did not clearly err in

       determining that termination of the Parents’ parental rights was in the

       Children’s best interests.


                                                 Conclusion
[35]   The trial court did not clearly err in determining that DCS presented clear and

       convincing evidence sufficient to support the termination of the Parents’

       parental rights. We therefore affirm the judgment of the trial court.


[36]   Affirmed.


       Kirsch, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2081 | February 21, 2020   Page 17 of 17